DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Applicant’s amendment and response filed on 09/07/2021 has been received and entered into the case record.
Claim 9 is canceled. 
Claims 1and 7 are amended.
Claims 1, 2, 4, 6-8 and 10-13 are pending in the application and have been considered on the merits. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is indefinite as the term "the subject" in line 3 lacks antecedent basis rendering the metes and bounds of the recited claim unclear to one skilled in the art.  The term “subject” was not previously recited in the claim, thus there is insufficient antecedent basis for this limitation in the claim. Amending “the subject” to “a subject” in line 3 will obviate this rejection.
Claim 8 is additionally indefinite as it is unclear how many analyses are performed. The claim recites “analysis” which would refer to a single analysis performed, however the claim recites “analysis are performed” and utilizes the term “and” at line 3 the rather than “or” to signify a single analysis, thus reciting multiple analyses performed. Thus the metes and bounds of the invention are indefinite to one of ordinary skill in the art as it is unclear how many analyses are utilized in the claimed invention.
Claims 1 and 8 are rejected as indefinite and all claims which depend from said claims are additionally indefinite.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 4, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (Cell and Tissue Banking 1: 255–260, 2000) in view of Duan et al. (WO2015100612A1; previously cited in the PTO-892 filed on 11/24/2020), Grogan et al. (2007. Arthritis Rheum 56(2):586-595; previously cited in the PTO-892 filed on 11/24/2020) and Kedage et al (2010. Journal of Clinical Orthopedics and Trauma 1(1): 33-36; previously cited in the PTO-892 filed on 11/24/2020).
Regarding claim 1a), Harrison et al. teaches in vitro expansion of chondrocytes wherein 30 biopsy samples of cartilage were taken from various subjects from low load bearing regions of the joints in patients who were undergoing arthroscopic procedures for the repair of traumatic chondral defects in otherwise normal joints or knee arthroplasty for osteoarthritis and the mean initial yield of chondrocytes was measured (Abstract). Harrison et al. teaches that on average there are 2321 cells per mg of cartilage when measuring samples between 43–635 mg (p. 257, 4th paragraph). Therefore if the biopsy is 50 mg or 60 mg, the initial cell yield would be 1.2 x 105 and 1.4 x 105, respectively.
Regarding claim 1b) Harrison teaches dissecting the biopsy into pieces (i.e. minced) and digested via collagenase and DNase (p. 256, 1st paragraph). 
Regarding claim 1c) Harrison teaches mixing the cells with DMEM/F12 (i.e. nutrient media) containing antibiotics with FCS (i.e. serum) or autologous serum.
Regarding claim 1d) Harrison teaches seeding the cells to enable cell multiplication until P2 (i.e. passage stage) wherein the cell multiplication is 6-fold from the initial concentration time to confluence of the primary 1st passage was on average 11-12 days and then was repeated for the second passage (p. 256, 2nd column; p. 257, 2nd column). Therefore it would be obvious that the end of the second passage would be within 4 weeks with a reasonable expectation of success.
Regarding claim 1e) Harrison et al. teaches centrifugation is a method to collect the cells (p. 256, 2nd column).
Regarding claim 1f) Harrison et al. puts collected cells in the culture medium (i.e.  nutrient medium of DMEM/F12) to create a cell suspension (p. 256).

Harrison et al. does not teach collecting a biopsy from a non-weight bearing area of the knee, utilizing a growth factor along with the serum and nutrient medium of step 1c), does not explicitly teach that the cells are grown to 48 million in 4 weeks as in step d), and does not explicitly teach that the supernatant is discarded from the centrifugation step of 1e).
Duan et al. teaches a method of amplifying cartilage cells (i.e. chondrocytes) wherein 100mg-200mg of cartilage was harvested from a non-weight bearing area of the knee of a human via arthroscopy (Example 1). That cartilage sample is then cut up (i.e. minced) and digested in via collagenase in order to isolate the cells.  The cells are mixed with Ham’s F12 medium (i.e. nutrient media), serum, and FGF (i.e. growth factors). The method further comprises seeding the cells for cell expansion until the desired amount for surgical demand is reached (Example 1). Duan discloses that their method takes cells obtained from the cartilage at an amount of 105 amplified to 1-2 × 107 (i.e. 10-20 million) in 1-21 days (i.e. less than 4 weeks/28 days) but can be expanded according to the actual number of cells required, while the cells maintain the chondrocyte phenotype, without dedifferentiation into fibroblasts (i.e. P2 phase) (p. 3, 2nd paragraph). The cells are separated via centrifugation in nylon mesh wherein the supernatant is discarded (p. 3, 1st paragraph). The cells are then suspended again and subjected to analyses (Example 1). 
It would be obvious to one of ordinary skill in the art to utilize the method involving harvesting from the non-weight bearing cartilage of the knee, serum combined with nutrient media and growth factors and discarding supernatant once centrifuged as taught by Duan with 50-60mg of cartilage as taught by Harrison et al. with a reasonable expectation of success. The instant specification provides for starting numbers of isolated chondrocytes from 1.25 x 105 – 1.56 x 105 to obtain 48 million in 4 weeks. As the cell culturing method of Duan reads on claims 1b-1d, and the initial cell population obtained from 50-60 mg is on average 2321 cells per mg and reads on the initial population of the instant specification as disclosed by Example 2, there would be a reasonable expectation of success that 48 million cells would be obtained within 4 weeks at the P2 stage. An artisan would be motivated to utilize the cell amplification 
Harrison et al. does not teach that the cells are characterized as having positive markers of CD44 and CD151 in at least 90% of the cells (as in step 1g). 
Grogan et al. teaches a method for chondrocyte isolation and culture via collection of human cartilage tissue, mincing the sample, digesting it with collagenase and expanding the cells in DMEM. The cells were subjected to analyses and characterized as chondrocyte strains that expressed the cell markers of CD44 and CD151 that were found via antibodies and flow cytometry (p. 587). 
It would have been obvious to one of ordinary skill in the art to modify the method of amplifying and creating a chondrocyte cell suspension as taught by Duan et al. to utilize biopsy samples measuring 50-60mg as taught by Harrison and characterize the cells as taught by Grogan et al. with a reasonable expectation of success. An artisan would be motivated to characterize the cells and identify those that had CD44 and CD151 cell markers as cells which express these markers been shown to have high chondrogenic capacity (Grogan, p. 591) 
These references do not teach putting the cell suspension into 1ml V shaped vials to be transported (as in step 1h). 
Kedage et al. teaches a method of administering a chondrocyte cell suspension wherein Chondron ™, a chondrocyte cell suspension in culture media, is aliquoted at a volume of 0.4 ml in a 1ml v shaped transparent vial (Figure 4). Chondron™ is a third generation Autologous Chondrocyte Implantation (ACI) commercial product and has fast and effective repair properties and describes itself as an improvement over first generation ACI procedures (p. 34-35). 

Regarding claim 2, Harrison et al. teaches that the subject of the autologous treatment is a human patient (Abstract).
Regarding claim 4, Grogan et al. teaches that the culture medium (i.e. nutrient medium) utilized in their chondrocyte cultures is DMEM (p. 587).
It would be obvious to one of ordinary skill in the art to substitute DMEM for the Ham’s F-12 medium in the method taught by Harrison in view of Duan et al. as a suitable nutrient culture media with a reasonable expectation of success as doing so would substitute known equivalents (i.e. Ham’s F-12 Medium and DMEM) for the same purpose of culturing and expanding chondrocytes for centrifugation and implementation. See MPEP 2144.06
Regarding claim 6, Harrison et al. teaches that cells are seeded in T-75 flasks for cell expansion (p. 256; 2nd column)
Regarding claim 8, Duan et al. further teaches testing the chondrocyte cell suspension for survival rate, mycoplasma, and endotoxin (Example 1). It would be obvious to one of ordinary skill in the art to utilize the other tests as well for the purpose of quality assurance for ACI.
Regarding claims 10-12, Harrison et al. nor Duan nor Grogan teach mixing the chondrocytes obtained with a gel to apply to a defect site of knee of 1 to 20 cm2 by using arthroscopy or mini arthrotomy.
2 via arthroscopy and a blunt syringe into the defect site (p. 34-35; Fig 3). An artisan would be motivated to utilize the injectable fibrin gel of Kedage et al. with the cultured chondrocytes of Duan et al. to repair defects of 20cm2 as the composition is known to be an improvement over the first generation of autologous chondrocyte implantation in operation time, incision time, surgical techniques, application and treatment of larger defect sizes (Kedage et al, Table 1).
Therefore the invention at the time of the effective filing date would have been obvious to one of ordinary skill in the art. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (supra) in view of Duan et al. (supra), Grogan et al. (supra) and Kedage et al (supra) as applied to claims 1, 2, 4, 6, and 10-12 above and Kim2014 (2014. Transplantation Proceedings, 46, 1139-1144; previously cited in PTO-892).
	The combined teachings of Harrison et al., Duan et al., Grogan et al. and Kedage et al. as applied to claims 1, 2, 4, 6 and 10-12 in the above 103 rejection make obvious a method of preparing a chondrocyte cell suspension wherein 50-60 mg of cartilage tissue is harvested from a non-weight bearing region of an adult human knee of a subject, mincing the tissue followed by digesting with collagenase for the isolation of chondrocyte cells, mixing the chondrocyte cells with nutrient medium, serum, and FGF, seeding the cells in a cell culture flask to reach 48 million within four weeks, centrifuging said cells and discarding the supernatant, mixing the cells with a nutrient medium (i.e. DMEM) to resuspend them, characterizing the chondrocyte cells and filling the suspension in transparent v shaped 1 ml vials and transporting them to the same subject. Furthermore, the cells are mixed with a fibrin gel for implantation in defects up to 20cm2 and the cells are characterized in that they are analyzed for CD44+ and CD151+ marker types.

Kim2014 teaches optimization of storage conditions in autologous chondrocyte implantation and aims to show the importance of storage time and temperature for the quality of the isolated cells (Abstract). This study stored chondrocytes at various temperatures, in different solutions and for different durations of time in order to see effects such as characteristics of chondrocytes as well as viability.  Kim2014 teaches that DMSO as a preservation solution was not utilized at 4 degree centigrade (i.e. between 2 degree and 8 degree centigrade) preservation conditions because of its toxicity and interactions with the lipid bilayer in cell membrane and with intracellular enzymes, however cell culture media comprised of DMEM-F12 and FBS was used at this temperature (p. 1140, 1143). Furthermore, at 80 degrees Celsius in preservation solutions, the use of media alone was not considered as one of the conditions, because water forms ice crystals that can damage the cells (p. 1143).
It would have been obvious to one of ordinary skill in the art to store the chondrocytes prepared by the method made obvious by the combined references of Harrison et al., Duan et al, Grogon et al. and Kedage et al. wherein the cells are suspended in a media when transported at a temperature of 4 degrees centigrade as taught by Kim2014 with a reasonable expectation of success. An artisan would be motivated to store the chondrocytes in media at 4 degrees Celsius as storage at temperatures lower than 4 degree Celsius would cause the formation of ice crystals that can damage the cells in media (Kim2014, p. 1143).
Therefore, the invention as a whole would be obvious to one of ordinary skill in the art.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Duan et al. (supra) in view of Grogan et al. (supra) and Kedage et al (supra) as applied to claims 1, 2, 4, 6, and 8-12 above and in further view of Kim2010 (2010. Knee Surg Sports Traumtol 18: 528-534). 
	The combined teachings of Duan et al., Grogan et al. and Kedage et al. as applied to claims 1, 2, 4, 6 and 8-12 in the above 103 rejection make obvious a method of preparing a chondrocyte cell 2 and the cells are characterized in that they are analyzed for CD44+ and CD151+ marker types as well as analyzed for survival rate, mycoplasma, and endotoxin. Furthermore, Kedage et al. shows that the cells can be administered to a defect via injection by a blunt needle/syringe (Fig 3).
	However, regarding claim 13, these references do not teach that the implantation is carried out using y-shaped cannula comprising a blunt needle.
	Kim2010 teaches a method of autologous chondrocyte implantation (ACI) utilizing chondrocytes in fibrin gel which are administered to deep cartilage defects via a dual syringe with a blunt needle wherein one syringe contains fibrinogen and the other contains cultured chondrocyte cell suspensions and thrombin and forms a y shape (Figure 1a-c) (i.e. y shaped cannula comprising a blunt needle). The method of culturing in Kim2010 was harvesting cartilage specimens from minimally weight-bearing portions of the knee, enzyme digestion via collagenase solution, seeding into flasks containing DMEM with FBS and then culturing up to 14 days in a primary culture. When confluency was reached, the cells were sub-cultured by trypsinizing, harvesting and plating to fresh tissue culture flasks with a larger surface area, when a sufficient number of cells were cultured the cells were harvested and transferred into vials which contained approximately 12 million cells per vial (p. 529). Kim2010 removed damaged tissue in order to help stabilize the fibrin as well as controlled the bleeding via the addition of thrombin (p. 533). The regenerated cartilage which resulted from the ACI showed a high content of GAG and type II collagen, both of which are the representative biomolecules found in normal cartilage (p. 533).

	Therefore, the invention would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered and the 103 rejections have been modified in light of the amended claims.
Applicant argues that in light of the amended claims, Duan teaches 100-200 mg cartilage and not newly amended 40-60 mg. 
Applicant further argues that Grogan's objective is different in cell sorting and doesn't disclose the 90% of cells expressing Cd44 and Cd151 markers. None of the other references cited remedy this deficiency. 
Examiner has modified the rejection to further clarify and address the newly amended limitations. 
Applicant further argues that Kedage while being a previous paper by the inventor is merely a generic disclosure and would not reach the claimed process. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Although it is a generic disclosure, Kedage provides teachings of a procedure for a third generation, ACI product which addresses the limitations of fibrin gel and a syringe for administration. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./               Examiner, Art Unit 1632                                                                                                                                                                                         
 /TAEYOON KIM/              Primary Examiner, Art Unit 1632